Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,388,325 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is an obvious variant of that claimed in the patented invention. Claims 1-20 of the instant application are anticipated in the limitations of claims 1-20 of the cited patent. The claims of the instant application are broader than those of cited patent ‘325 and merely omit certain limitations in the claims of the cited patent ‘325. Table below shows an example of claim 1 of instant application are anticipated by claim 1 of patent ‘325. 

Current Application

1. An enclosure for use in assessing products, the enclosure comprising:

a housing, wherein the housing includes an opening configured to allow placement of a
product into the housing;

a product holding surface, wherein at least a portion of the product holding surface is
within the housing and comprises a substantially transparent material that allows images to be
taken therethrough, and wherein the product holding surface is configured to support the product;

a first image capture device, wherein the first image capture device overlays a portion of
the product holding surface, and wherein the first image capture device is directed toward the
product holding surface and configured to capture an image of the product from an above the
product perspective; and

a second image capture device, wherein the second image capture device underlays a
portion of the product holding surface, wherein the second image capture device is directed
toward the product holding surface and configured to capture an image of the product from a
below the product perspective, and wherein the image of the product is captured by the second
image capture device through the product holding surface.












Patent 11,388,325

An enclosure for use in assessing products, the enclosure comprising: 


a housing, wherein the housing includes a door configured to allow placement of a product within the housing; 


a product holding surface, wherein the product holding surface is located within the housing, wherein the product holding surface allows pictures to be taken through the product holding surface, wherein the product holding surface divides the housing into a first portion and a second portion, and wherein the product holding surface is configured to support the product; 

a first image capture device, wherein the first image capture device is located within the first portion of the housing and overlays a portion of the product holding surface, and wherein the first image capture device is directed toward a first location on the product holding surface and configured to capture an image of the product from a first, top view, perspective; 


a second image capture device, wherein the second image capture device is located within the second portion of the housing and underlays a portion of the product holding surface, wherein the second image capture device is directed toward the first location on the product holding surface and configured to capture an image of the product from a second, bottom view, perspective, wherein the first location for the first image capture device and the first location for the second image capture device are a same location, and wherein the image of the product from the second perspective is captured through the product holding surface; and a lighting element, wherein the lighting element is located within the housing, and wherein the lighting element is configured to provide lighting within the housing.







Similarly independent claims 8 and 13 are anticipated by independent claim 8 of the Patent ‘325. Claims 2, 3, 4-7, 9, 10-12 and 14-20 are also anticipated by claims 2, 1, 4-7, 1, 10-12, 1, 15-19 and 1 respectively.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over unpatentable over Sumihiro et al. (US PGPUB 20160033194) in view of Heilman (US PGPUB 20150237309).
[Claim 1]
Sumihiro teaches an enclosure for use in assessing products, the enclosure comprising:
a housing (700, figures 26-29), wherein the housing includes an opening (703) configured to allow placement of a product into the housing (Paragraph 208) ;
a product holding surface (711), wherein at least a portion of the product holding surface is
within the housing and comprises a substantially transparent material that allows images to be
taken therethrough (Paragraph 229), and wherein the product holding surface is configured to support the product (see figures 26-29);
a first image capture device (706, fig. 26), , and wherein the first image capture device is directed toward the product holding surface and configured to capture an image of the product from a perspective (e.g. camera 706 as shown in figure 26 taking a picture of the product from a first perspective, Paragraphs 214 and 215); and
a second image capture device (multiple cameras 706 shown in figure 26 and one for each shelf 711, Paragraph 279), wherein the second image capture device is directed toward the product holding surface and wherein the image of the product is captured by the second image capture device (Paragraph 75, In the home appliance network system 100 of the present embodiment, the image information, capturing images of the interior of the refrigerator 1, is stored to the server 104. Paragraph 279, Alternatively, multiple image capturing units (an upper image capturing camera 60, a lower image capturing camera 62, a door image capturing camera 64) and multiple lighting units (an upper image capturing light 61, a lower image capturing light 63) may be provided as illustrated as illustrated in FIG. 50.  In such case, an image of the upper side of the fridge interior may be captured by the upper image capturing camera 60 and an image of the lower side of the interior may be captured by the lower image capturing camera 62.  That is, multiple image capturing units may be provided for capturing images of a specific location in the fridge interior.  In such case, a single image of the fridge interior such as the image illustrated in FIG. 7 for example may be obtained by combining each of the images).
Sumihiro fails to teach wherein the first image capture device overlays a portion of the product holding surface and captures image from the above product surface and second image capturing device underlays the transparent surface and configured to capture an image of the product from a below the product perspective through the transparent product holding surface. However teaches FIG. 2 shows the measuring station 150 in an enlarged illustration. The measuring station has a housing 252, in which the second camera 160 is situated. At the top side of the housing 252, the measuring station 150 has an optically transparent bearing element 254, which was designated as transparent plate previously. For measuring the offset between (i) the first structural feature 185 (here the LED chip 185) situated at the top side of the component 180 and (ii) the second structural feature (here the soldering connections or the electrical connection structure of the component 180) situated at the underside of the component 180, the component 180 is placed onto the transparent bearing element 254, where it is then captured simultaneously (i) by the second camera 160 of the measuring station 150 and (ii) by the printed circuit board camera 120. By means of an evaluation device 258, which is connected via signal lines 260a and 220a to the second camera 160 and the first camera 120, respectively, the two images recorded by the two cameras 160 and 120 are evaluated and the spatial offset between the first structural feature 185 (LED chip) and the second structural feature (component connection structure) is ascertained therefrom (Paragraph 77).
Therefore taking the combined teachings of Sumihiro and Heilmann, it would be obvious to one skilled in the art before the effective filing date of the invention to have been motivated to have the first image capture device overlays a portion of the product holding surface and captures image from the above product surface and second image capturing device underlays the transparent surface and configured to capture an image of the product from a below the product perspective through the transparent product holding surface in order to have a more accurate image of the product thereby generating a better analysis.
[Claim 2]
Sumihiro teaches wherein the enclosure further comprises a lighting element (707) within the housing (see figures 26-29), a controller device (figure 50, control portion 50), wherein the controller device is communicatively coupled to the first image capture device, the second image capture device, and the lighting element, and wherein the controller device is configured to control action of the first image capture device, the second image capture device, and the lighting element (Paragraphs 90 and 91).
[Claim 3]
Sumihiro teaches wherein the housing includes a door covering the opening (Paragraph 208).
[Claim 4]
Sumihiro teaches wherein the product holding surface is made of one or more of plastic and glass (Paragraph 78).
[Claim 5]
Sumihiro teaches wherein the product holding surface includes a product barrier (figure 38 shows a product barrier like a wall for products placed in a door wall and the containers at the bottom).
[Claim 6]
Sumihiro teaches wherein the product barrier comprises one or more of an incline, a ledge, a ridge, and a wall (figure 38 shows a product barrier like a wall for products placed in a door wall and the containers at the bottom).
[Claim 7]
Sumihiro teaches wherein the first portion of the housing is above the product holding surface and the second portion of the housing is below the product holding surface (see figures 26 and 27).
[Claim 8]
Sumihiro teaches a system for assessing products, the system comprising: an enclosure, wherein the enclosure includes a housing (700, figs. 26-29), wherein the housing includes an opening configured to allow placement of a product into the housing (Paragraph 208);
a product holding surface (711), wherein at least a portion of the product holding surface is within the housing and comprises a substantially transparent material that allows images to be taken therethrough, and wherein the product holding surface is configured to support the product (Paragraph 229, figs. 26-29, the product will be placed on the surfaces 711);
a first image capture device (706, fig. 26), and wherein the first image capture device is directed toward the product holding surface (e.g. camera 706 as shown in figure 26 taking a picture of the product from a first perspective. Paragraph 75, In the home appliance network system 100 of the present embodiment, the image information, capturing images of the interior of the refrigerator 1, is stored to the server 104. Paragraph 279, Alternatively, multiple image capturing units (an upper image capturing camera 60, a lower image capturing camera 62, a door image capturing camera 64); and
a second image capture device (multiple cameras 706 shown in figure 26 and one for each shelf 711, Paragraph 279), wherein the second image capture device is directed toward the product holding surface (Paragraph 212), and wherein the image of the product is captured by the second image capture device through the product holding surface (Paragraph 75, In the home appliance network system 100 of the present embodiment, the image information, capturing images of the interior of the refrigerator 1, is stored to the server 104. Paragraph 279, Alternatively, multiple image capturing units (an upper image capturing camera 60, a lower image capturing camera 62, a door image capturing camera 64);
a controller device (50, fig. 50), wherein the controller device is communicatively coupled to the first image capture device (Paragraph 90), and wherein the controller device includes a user input device, wherein the user input device is configured to receive an execution command (Paragraphs 129 and 132); and
a control circuit (103), wherein the control circuit is configured to receive, from the user input device, the execution command (Paragraph 129);
in response to receipt of the execution command, control the first image capture device (Paragraph 129 and 132); and
transmit, to a remote processing system, an image of the product captured by the first image capture device (Paragraph 109);
the remote processing system, wherein the remote processing system is communicatively
coupled to the controller device (see fig. 50), and wherein the remote processing system is configured to receive, from the controller device, the image of the product captured by the first image capture device (Paragraph 109); and perform, based on the image of the product captured by the first image capture device, an analysis on the product (Paragraphs 285-286, image distortions are corrected at server side).
Sumihiro fails to teach wherein the first image capture device overlays a portion of the product holding surface and captures image from the above product surface and second image capturing device underlays the transparent surface and configured to capture an image of the product from a below the product perspective through the transparent product holding surface. However teaches FIG. 2 shows the measuring station 150 in an enlarged illustration. The measuring station has a housing 252, in which the second camera 160 is situated. At the top side of the housing 252, the measuring station 150 has an optically transparent bearing element 254, which was designated as transparent plate previously. For measuring the offset between (i) the first structural feature 185 (here the LED chip 185) situated at the top side of the component 180 and (ii) the second structural feature (here the soldering connections or the electrical connection structure of the component 180) situated at the underside of the component 180, the component 180 is placed onto the transparent bearing element 254, where it is then captured simultaneously (i) by the second camera 160 of the measuring station 150 and (ii) by the printed circuit board camera 120. By means of an evaluation device 258, which is connected via signal lines 260a and 220a to the second camera 160 and the first camera 120, respectively, the two images recorded by the two cameras 160 and 120 are evaluated and the spatial offset between the first structural feature 185 (LED chip) and the second structural feature (component connection structure) is ascertained therefrom (Paragraph 77).
Therefore taking the combined teachings of Sumihiro and Heilmann, it would be obvious to one skilled in the art before the effective filing date of the invention to have been motivated to have the first image capture device overlays a portion of the product holding surface and captures image from the above product surface and second image capturing device underlays the transparent surface and configured to capture an image of the product from a below the product perspective through the transparent product holding surface in order to have a more accurate image of the product thereby generating a better analysis.
[Claim 9]
Sumihiro teaches wherein the housing includes a door covering the opening (Paragraph 208).
[Claim 10]
Sumihiro teaches wherein the product holding surface is made of one or more of plastic and glass (Paragraph 78).
[Claim 11]
Sumihiro teaches wherein the product holding surface includes a product barrier (figure 38 shows a product barrier like a wall for products placed in a door wall and the containers at the bottom).
[Claim 12]
Sumihiro teaches wherein the product barrier comprises one or more of an incline, a ledge, a ridge, and a wall (figure 38 shows a product barrier like a wall for products placed in a door wall and the containers at the bottom).
[Claim 13]
Sumihiro teaches a method for assessing products, the method comprising receiving, in an enclosure, a product, wherein the enclosure includes a housing including an opening configured to allow placement of a product into the housing (Paragraph 208, figs. 26-29);
a product holding surface, wherein at least a portion of the product holding surface is within the housing and comprises a substantially transparent material that allows images to be taken therethrough;
a first image capture device and is directed toward the product holding surface (multiple cameras 706 shown in figure 26 and one for each shelf 711, Paragraph 279 and e.g. camera 706 as shown in figure 26 taking a picture of the product from a first perspective), ; and
a second image capture device, wherein the second image capture device is directed toward the product holding surface and wherein the image of the product is captured by the second image capture device through the product holding surface perspective (Paragraph 75, In the home appliance network system 100 of the present embodiment, the image information, capturing images of the interior of the refrigerator 1, is stored to the server 104. Paragraph 279, Alternatively, multiple image capturing units (an upper image capturing camera 60, a lower image capturing camera 62, a door image capturing camera 64);
receiving, via a controller device (103), an execution command;
causing, by the controller device, the first image capture device to capture the image of the product (Paragraphs 129 and 132. e.g. camera 706 as shown in figure 26 taking a picture of the product from a first perspective, Paragraphs 214 and 215);
causing, by the controller device, the second image capture device to capture the image of
the product (Paragraphs 129 and 132); and
transmitting, by the controller device to a remote processing system for analysis (image distortions are corrected at the server side, Paragraphs 285-286), the image of the product captured by the first image capture device and the image of the product captured by the second image capture device (Paragraph 75, In the home appliance network system 100 of the present embodiment, the image information, capturing images of the interior of the refrigerator 1, is stored to the server 104. Paragraph 279, Alternatively, multiple image capturing units (an upper image capturing camera 60, a lower image capturing camera 62, a door image capturing camera 64) and multiple lighting units (an upper image capturing light 61, a lower image capturing light 63) may be provided as illustrated as illustrated in FIG. 50.  In such case, an image of the upper side of the fridge interior may be captured by the upper image capturing camera 60 and an image of the lower side of the interior may be captured by the lower image capturing camera 62.  That is, multiple image capturing units may be provided for capturing images of a specific location in the fridge interior.  In such case, a single image of the fridge interior such as the image illustrated in FIG. 7 for example may be obtained by combining each of the images.).
Sumihiro fails to teach wherein the first image capture device overlays a portion of the product holding surface and captures image from the above product surface and second image capturing device underlays the transparent surface and configured to capture an image of the product from a below the product perspective through the transparent product holding surface. However teaches FIG. 2 shows the measuring station 150 in an enlarged illustration. The measuring station has a housing 252, in which the second camera 160 is situated. At the top side of the housing 252, the measuring station 150 has an optically transparent bearing element 254, which was designated as transparent plate previously. For measuring the offset between (i) the first structural feature 185 (here the LED chip 185) situated at the top side of the component 180 and (ii) the second structural feature (here the soldering connections or the electrical connection structure of the component 180) situated at the underside of the component 180, the component 180 is placed onto the transparent bearing element 254, where it is then captured simultaneously (i) by the second camera 160 of the measuring station 150 and (ii) by the printed circuit board camera 120. By means of an evaluation device 258, which is connected via signal lines 260a and 220a to the second camera 160 and the first camera 120, respectively, the two images recorded by the two cameras 160 and 120 are evaluated and the spatial offset between the first structural feature 185 (LED chip) and the second structural feature (component connection structure) is ascertained therefrom (Paragraph 77).
Therefore taking the combined teachings of Sumihiro and Heilmann, it would be obvious to one skilled in the art before the effective filing date of the invention to have been motivated to have the first image capture device overlays a portion of the product holding surface and captures image from the above product surface and second image capturing device underlays the transparent surface and configured to capture an image of the product from a below the product perspective through the transparent product holding surface in order to have a more accurate image of the product thereby generating a better analysis.
[Claim 14]
Sumihiro teaches wherein the enclosure further comprises a lighting element (707) within the housing (see figures 26-29).
[Claim 15]
Sumihiro teaches wherein the product holding surface is made of one or more of plastic and glass (Paragraph 78).
[Claim 16]
Sumihiro teaches wherein the product holding surface includes a product barrier (figure 38 shows a product barrier like a wall for products placed in a door wall and the containers at the bottom).
[Claim 17]
Sumihiro teaches wherein the product barrier comprises one or more of an incline, a ledge, a ridge, and a wall (figure 38 shows a product barrier like a wall for products placed in a door wall and the containers at the bottom).
[Claim 18]
Sumihiro teaches wherein the product holding surface divides the housing into a
first portion and a second portion, and wherein the first portion of the housing is above the
product holding surface and the second portion of the housing is below the product holding
surface (figs. 26-29, the product is placed on surfaces 711).
[Claim 19]
Sumihiro teaches wherein the product holding surface is moveable within the enclosure (Paragraph 215 and figure 32 and Paragraph 244, images of the storage items located on the shelves below the movable shelf 750 may be captured through the transparent portion of the 
movable shelf 750).
[Claim 20]
Sumihiro teaches wherein the housing includes a door covering the opening (Paragraph 208).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH K AGGARWAL whose telephone number is (571)272-7360. The examiner can normally be reached Monday - Friday 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 5712727564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOGESH K AGGARWAL/Primary Examiner, Art Unit 2696